DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 06 October 2021.  As directed by the amendment: claim 35 has been amended; claims 30-32 have been cancelled; and no claims have been added. Thus, claims 1, 20-29, and 33-37 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 9, filed 06 October 2021, with respect to the 35 U.S.C. §103 rejection of claims 1, 20-21, 23-27, 31, and 33-34 has been fully considered and are persuasive. Specifically, applicant’s arguments that the rejection of record fails to teach a combination of Krulevitch and Munk, which is made to modify a manually operated device with an automatic air shot mechanism, without the benefit of impermissible hindsight is found to be persuasive. The previous rejection has been withdrawn and this office action cannot be made final. However, upon further consideration of Krulevitch and Munk ‘626, Examiner has found that it would be obvious to a person of ordinary skill in the art to modify a manual device as taught by Krulevitch to provide an electro-mecanical drive system as taught by Munk because “the demand to the users finger strength can be reduced to the force needed to press down an electronic switch button” and “the mechanical impact on the device is independent on the strength of the user,” as recognized by Munk ‘626 (¶0003, Munk ‘626). The resulting device would provide an autoinjector with all of the structure of Krulevitch that is triggered by an electro-mechanical motor to drive the device instead of manual movement by a user as taught by Munk ‘626 for the benefit of “reduc[ing] the force needed to press down on an electronic switch button” and providing a device that does not depend on “the strength of the user,” as recognized by Munk ‘626. Munk ‘626 further teaches controlling a plunger using a processing unit after recognizing a cartridge is within the device. Although this does not change the first plunger position based on different code signals, Krulevitch in view of Munk in combination teach a device which recognizes that a cartridge is in place by reading an RFID tag (Krulevitch), requiring an air shot due to this recognition and reading of an RFID tag, and then controlling 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 20-21, 23-27, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (US 2011/0313395) in view of Munk et al (US 2003/0083626).
Regarding claim 1, Krulevitch discloses:
An auto injector (200; Fig. 6) for administering a medicament (¶0005 – the device is a “drug delivery pen” comprising “one or more drugs disposed therein,” and is therefore able to administer a medicament), comprising: a housing (outer housing that includes knob 204 and window 206); a cartridge receiver (251) configured to receive a cartridge assembly (250, 256) comprising a cartridge (250) and a cartridge code feature (256), the cartridge (250) containing the medicament (¶0047 – the cartridge contains the medicament, in this case insulin); a code sensor (257; Fig. 8) configured to read the cartridge code feature (256) (¶0048 – “data stored in the RFID 256 can be read by an RFID reader 257”); a drive module (204) coupled to move a plunger rod (254) (¶0047 – “rotation of knob 204 mechanically influences the amount of travel that piston 252 and piston rod 254 can move when dosing insulin” and “knob 204 can also be pushed in an axial direction for causing insulin to be dispensed from cartridge 250”); and a processing unit (290) coupled to the code sensor (257) and the drive module (204) (¶0048 – the drive module, or knob, 204 is connected to the processing unit 290 because “a momentary switch 267 connected to the processor 290” is “activated when knob 204 is depressed in an axial direction.” The code sensor 257 is an RFID reader that is connected to the processing unit 290); wherein the processing unit (290) is configured to: receive from the code sensor (257) a code signal indicative of the cartridge  (256) (¶0047 – “data stored in the RFID 256 can be read by an RFID reader 257 disposed on circuit board 278 for operative connection to the processor of the pen,” where the processor is processing unit 290).
Krulevitch discloses all of the elements of the claim but is silent regarding the processing unit being configured to “control the drive module to move the plunger rod to a first plunger rod position, the first plunger rod position being based on the code signal, and the first plunger rod position being selected to expel air from the cartridge.” Although Krulevitch is concerned with properly preparing an injection device before use, including prompting the user to prime the device (¶0064) and recording such a priming step using several sensors in the system, the processing unit of Krulevitch is a monitoring system that does not directly control the movement of the plunger rod. 
Munk teaches a drug injection device, thus being in the same field of endeavor, with a processing unit (1; Fig. 1) that is coupled to an injection motor (3), interpreted as a drive module, of the injection device to electro-mechanically control dose dispensing (¶0016). Munk teaches that a manual device would benefit from being performed electro-mechanically (with a motor drive instead of being manually driven by a user) because “the demand to the users finger strength can be reduced to the force needed to press down an electronic switch button” and “the mechanical impact on the device is independent on the strength of the user” (¶0003). Munk further teaches that the processing unit of such a device (which would control both the driving mechanism of the device and the record-keeping of the doses) can detect when the device is in an “air shot mode” and can “energize the motor to make the device administer a pre-set small amount from the ampule” (¶0029), making the process automatic (¶0016) and avoid wasting medicine (¶0014). As applied to Krulevitch, such a processing unit directly controlling a drive module of the device would result in a device that “control[s] the drive module” (as taught by Munk) “to move the plunger rod to a first plunger rod position … selected to expel air from the cartridge” (as disclosed by Krulevitch). The combination renders obvious a device which uses a processing unit to control a drive module (taught by Munk) to a first plunger rod position (an air shot disclosed by both Krulevitch and Munk), where the first plunger rod position is based on the code signal (the processing unit reads an RFID tag to recognize there is a new cartridge and then requires an air shot be made, which is the interpreted code signal of Krulevitch), and the first plunger rod position being selected to expel air from  (¶0064) and Munk ensures expulsion of air by making the device “so designed that it cannot receive a signal from the dose setting means until at least one air shot dose has been administered” (¶0018), it would have been obvious to one of ordinary skill in the art to consider the first plunger rod position being based on the code signal because an air expulsion step is required for every new cartridge. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Regarding claim 20, Krulevitch in view of Munk discloses the auto injector according to claim 1 but is silent regarding the processing unit being configured to “receive a trigger event; and control the drive module to move the plunger rod to a second plunger rod position following reception of the trigger event.” However, the drive module and processing unit as modified in view of Munk in the rejection of claim 1 controls the motor of the device to press out “a dose set by operation of the dose setting means when the circuit is working in its dose injection mode” (¶0016), all of which is interpreted to be part of the second plunger position, to automate the process (¶0016). This process is started by operation of an injection button, which acts as a trigger event (¶0017). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Regarding claim 21, Krulevitch in view of Munk discloses the auto injector according to claim 20, further comprising a trigger member (the knob 204 of Krulevitch, which is equivalent to the injection button 7 of Munk), and wherein the trigger event taught by Munk in the rejection of claim 20 comprises activation of the trigger member, as detailed in the rejection of claim 20.
Regarding claim 23, Krulevitch in view of Munk discloses: 
 (276; Fig. 7), wherein the processing unit (290) is coupled to the orientation sensor (276), the processing unit (290) being configured to receive from the orientation sensor (276) an orientation signal indicative of the orientation of the cartridge (250) when received in the cartridge receiver (251) (¶0064 – the orientation sensor 276 “is disposed in the pen housing or located on the processor board to detect if the drug delivery pen is held vertically during priming”).
The processing unit of Krulevitch is further configured to move the plunger rod to the first plunger rod position for expelling air as taught by Munk in the rejection of claim 1 because the orientation sensor in both Krulevitch (¶0064) and Munk (¶0014) indicate that the device is in the air shot or priming position.
Regarding claim 24, Krulevitch in view of Munk discloses: 
The auto injector according to claim 23, wherein the orientation sensor (276) comprises an accelerometer (¶0048 – “accelerometer or inertial sensor 276”).
Regarding claim 25, Krulevitch in view of Munk discloses: 
The auto injector according to claim 23, the processing unit (290) being configured to control the drive module to move the plunger rod to the first plunger rod position (as taught by the modification in view of Munk in the rejection of claim 1) if the orientation signal indicates that a tilt between vertical and a longitudinal axis extending along the cartridge is within 45 degrees of vertical (¶0064 – the orientation sensor 276 “detect[s] if the drug delivery pen is held vertically during priming”, which is 0 degrees from the vertical position and therefore anticipates the cartridge being within 45 degrees of vertical) and a cartridge outlet (end of cartridge 250 connected to needle 203) of the cartridge (250) is in a vertical position above a cartridge compartment (internal volume of cartridge 250) of the cartridge (250) (¶0064 – “a gravity or inertial sensor may be used to determine if the device is pointing upwards … indicating a priming shot since the device is held in an inverted position when purging bubbles,” which means that the outlet of the cartridge 250 is pointing up during priming), the cartridge compartment containing the medicament (¶0064 – “insulin cartridge” 250, indicating that the cartridge interior contains medicament in the form of insulin).
Regarding claim 26, Krulevitch in view of Munk discloses the auto injector according to claim 1 but is silent regarding the code sensor being an optical sensor. However, Krulevitch further teaches that (¶0052). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the RFID tag and reader of the embodiment Fig. 6 of Krulevitch to incorporate an optical tag and reader for the code feature on the cartridge as taught by the embodiment of ¶0052 because such a modification would be the result of a simple substitution of one known element (the optical tag and reader of ¶0052) for another known element (the RFID tag and reader of Fig. 6) to obtain predictable results (automatically recognizing a tag on a cartridge for data collection or monitoring purposes). 
Regarding claim 27, Krulevitch in view of Munk discloses: 
The auto injector according to claim 1, wherein the cartridge code feature comprises one or more of a colour, a bar code, an RFID tag, an NFC tag, an identification number, or a QR code (¶0047 – the code feature 256 is an RFID).
Regarding claim 33, Krulevitch discloses:
A system (Fig. 6) comprising a cartridge assembly (250, 256) and an auto injector (200), the cartridge assembly (250, 256) comprising a cartridge (250) and a cartridge code feature (256), the cartridge (250) containing a medicament (¶0047 – the cartridge contains the medicament, in this case insulin), the auto injector (200) comprising: a housing (outer housing that includes knob 204 and window 206); a cartridge receiver (251) configured to receive the cartridge assembly (250, 256); a code sensor (257; Fig. 8) configured to read the cartridge code feature (256) (¶0048 – “data stored in the RFID 256 can be read by an RFID reader 257”); a drive module (204) coupled to move a plunger rod (254) (¶0047 – “rotation of knob 204 mechanically influences the amount of travel that piston 252 and piston rod 254 can move when dosing insulin” and “knob 204 can also be pushed in an axial direction for causing insulin to be dispensed from cartridge 250”); and a processing unit (290) coupled to the code sensor (257) and the drive module (204) (¶0048 – the drive module, or knob, 204 is connected to the processing unit 290 because “a momentary switch 267 connected to the processor 290” is “activated when knob 204 is depressed in an axial direction.” The code sensor 257 is an RFID reader that is connected to the processing unit 290); wherein the processing unit (290) is configured to: receive from the code sensor (257) a code signal indicative of the cartridge code feature (256) (¶0047 – “data stored in the RFID 256 290).
Krulevitch discloses all of the elements of the claim but is silent regarding the processing unit being configured to “control the drive module to move the plunger rod to a first plunger rod position, the first plunger rod position being based on the code signal, and the first plunger rod position being selected to expel air from the cartridge.” Although Krulevitch is concerned with properly preparing an injection device before use, including prompting the user to prime the device (¶0064) and recording such a priming step using several sensors in the system, the processing unit of Krulevitch is a monitoring system that does not directly control the movement of the plunger rod. 
Munk teaches a drug injection device, thus being in the same field of endeavor, with a processing unit (1; Fig. 1) that is coupled to an injection motor (3), interpreted as a drive module, of the injection device to electro-mechanically control dose dispensing (¶0016). Munk teaches that a manual device would benefit from being performed electro-mechanically (with a motor drive instead of being manually driven by a user) because “the demand to the users finger strength can be reduced to the force needed to press down an electronic switch button” and “the mechanical impact on the device is independent on the strength of the user” (¶0003). Munk further teaches that the processing unit of such a device (which would control both the driving mechanism of the device and the record-keeping of the doses) can detect when the device is in an “air shot mode” and can “energize the motor to make the device administer a pre-set small amount from the ampule” (¶0029), making the process automatic (¶0016) and avoid wasting medicine (¶0014). As applied to Krulevitch, such a processing unit directly controlling a drive module of the device would result in a device that “control[s] the drive module” (as taught by Munk) “to move the plunger rod to a first plunger rod position … selected to expel air from the cartridge” (as disclosed by Krulevitch). The combination renders obvious a device which uses a processing unit to control a drive module (taught by Munk) to a first plunger rod position (an air shot disclosed by both Krulevitch and Munk), where the first plunger rod position is based on the code signal (the processing unit reads an RFID tag to recognize there is a new cartridge and then requires an air shot be made, which is the interpreted code signal of Krulevitch), and the first plunger rod position being selected to expel air from the cartridge (the final position of the drive mechanism after the “priming” or “test injection” disclosed by  (¶0064) and Munk ensures expulsion of air by making the device “so designed that it cannot receive a signal from the dose setting means until at least one air shot dose has been administered” (¶0018), it would have been obvious to one of ordinary skill in the art to consider the first plunger rod position being based on the code signal because an air expulsion step is required for every new cartridge. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Regarding claim 34, Krulevitch in view of Munk discloses the system according to claim 33 but is silent regarding the processing unit being configured to “receive a trigger event; and control the drive module to move the plunger rod to a second plunger rod position following reception of the trigger event.” However, the drive module and processing unit as modified in view of Munk in the rejection of claim 33 controls the motor of the device to press out “a dose set by operation of the dose setting means when the circuit is working in its dose injection mode” (¶0016), all of which is interpreted to be part of the second plunger position, to automate the process (¶0016). This process is started by operation of an injection button, which acts as a trigger event (¶0017). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Regarding claim 35, Krulevitch discloses:
A method for operating an auto injector (200; Fig. 6), the auto injector (200) comprising a drive module (204), a code sensor (257; Fig. 8), a plunger rod (254), and a processing unit (290), the processing unit (290) being coupled to the code sensor (257) (¶0048 – “data stored in the RFID 256 can be read by an RFID reader 257”) and to the drive module (204) (¶0048 – the drive module, or knob, 204 is connected to the processing unit 290 because “a momentary switch 267 connected to the processor 290” is “activated when knob 204 is depressed in an axial direction”), the drive module (204) being configured to move the plunger rod (254) (¶0047 – “rotation of knob 204 mechanically influences the 252 and piston rod 254 can move when dosing insulin” and “knob 204 can also be pushed in an axial direction for causing insulin to be dispensed from cartridge 250”), the method comprising: receiving a cartridge assembly (250, 256) comprising a cartridge (250) and a cartridge code feature (256), the cartridge (250) containing a medicament (¶0047 – the cartridge 250 contains the medicament, which is insulin); receiving from the code sensor (257) a code signal indicative of the cartridge code feature (256) (¶0047 – “data stored in the RFID 256 can be read by an RFID reader 257”); and controlling the drive module (204) to move the plunger rod (254) to a first plunger rod position (¶0064 – the position of the plunger rod 254 after priming is a first plunger rod position), the first plunger rod position being based on the cartridge code feature (256) (¶0064 – the device senses that a new cartridge 250 has been inserted into the device by reading code feature 256. If the user does not go through the priming step, “a visual or auditory warning, reminder, and/or instructions may be given to the user by the pen or the data management unit,” which means that a signal from the code sensor 257 (which is generated when reading code feature 256) indicates that the plunger should be moved to the first plunger position of the priming step. As such, the plunger position is “based” on the code signal because it is made based on the placement of a new cartridge), and the first plunger rod position being selected to expel air from the cartridge (¶0064 – the device is primed before injection and “the purpose of priming (sometimes called a test injection) is to remove air bubbles from the drug cartridge and the needle”).
Krulevitch discloses all of the steps of the claim but is silent regarding “controlling the drive module via the processing unit to move the plunger rod to a first plunger rod position” (emphasis added). Although Krulevitch is concerned with properly preparing an injection device before use, including prompting the user to prime the device (¶0064) and recording such a priming step using several sensors in the system, the processing unit of Krulevitch is a monitoring system that does not directly control the movement of the plunger rod. 
Munk teaches a drug injection device, thus being in the same field of endeavor, with a processing unit (1; Fig. 1) that is coupled to an injection motor (3), interpreted as a drive module, of the injection device to electro-mechanically control dose dispensing (¶0016). Munk further teaches that the processing unit can detect when the device is in an “air shot mode” and can “energize the motor to make the device administer a pre-set small amount from the ampule” (¶0029), making the process automatic (¶0016) and (¶0014). As applied to Krulevitch, such a processing unit directly controlling a drive module of the device would result in a device that “control[s] the drive module” (as taught by Munk) “to move the plunger rod to a first plunger rod position … selected to expel air from the cartridge” (as disclosed by Krulevitch). In addition, because Krulevitch ensures expulsion of air by “remind[ing] the user to hold drug delivery pen vertically when priming” (¶0064) and Munk ensures expulsion of air by making the device “so designed that it cannot receive a signal from the dose setting means until at least one air shot dose has been administered” (¶0018), it would have been obvious to one of ordinary skill in the art to consider the first plunger rod position being based on the code signal because an air expulsion step is required for every new cartridge. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Regarding claim 36, Krulevitch in view of Munk discloses the method according to claim 35 but is silent regarding the processing unit being configured to “receive a trigger event; and moving the plunger rod to a second plunger rod position following reception of the trigger event.” However, the drive module and processing unit as modified in view of Munk in the rejection of claim 35 controls the motor of the device to press out “a dose set by operation of the dose setting means when the circuit is working in its dose injection mode” (¶0016), all of which is interpreted to be part of the second plunger position, to automate the process (¶0016). This process is started by operation of an injection button, which acts as a trigger event (¶0017). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a drive module that is controlled by the processor as taught by Munk in order to automatically and accurately dispense either a priming or injection dose set by a user, as recognized by Munk.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Munk further in view of Karlsson (US 2005/0261634).
Regarding claim 22, Krulevitch in view of Munk discloses the auto injector according to claim 20 but is silent regarding the trigger event being “indicative of the auto injector being pressed against the injection site.” However, Karlsson teaches an injection device (Fig. 9A), thus being in the same field of (¶0034). Karlsson further teaches that providing a trigger mechanism on the distal end of the device rather than the proximal end avoids an erroneous injection and allows the device to be used one-handed by the user (¶0004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Krulevitch to incorporate a distal-end trigger device in the form of pressing the device against the injection site as taught by Karlsson in order to avoid an erroneous injection and allow the device to be used one-handed by the user, as recognized by Karlsson.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Munk further in view of Edwards et al (US 2010/0211005).
Regarding claim 28, Krulevitch in view of Munk discloses the auto injector according to claim 1 but is silent regarding “a temperature sensor configured to provide a temperature signal indicative of the temperature of the cartridge when received in the cartridge receiver, wherein the processing unit is coupled to the temperature sensor and configured to receive the temperature signal, and the processing unit being configured to control the drive module to move the plunger rod to the first plunger rod position based on the temperature signal.” However, Edwards teaches an injection device, thus being in the same field of endeavor, which includes a temperature sensor as part of the electronic circuit system that controls operation of the device (¶0334). Edwards teaches that such a temperature sensor is “configured to sense the temperature of the medicament contained within the medicament delivery device” to ensure the medicament is the right temperature for delivery (¶0334). Edwards further provides that the electronic system “can reversibly prevent the injection of a medicament until the temperature of the medicament has reached a predetermined value” in order to ensure “effective and/or pain free delivery” (¶0334). As applied to Krelevitch in view of Munk, such a temperature signal would prevent any kind of injection, either for priming or for dose delivery, and would therefore allow the processing unit as modified in view of Munk in the rejection of claim 1 to move to the first rod position based on the temperature signal, since movement of the plunger rod would only be allowed if the temperature signal was in the correct range. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed .
Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Munk (hereinafter Munk ‘626) further in view Munk (US 2002/0016573, hereinafter Munk ‘573).
Regarding claim 29, Krulevitch in view of Munk ‘626 discloses the auto injector according to claim 1 but is silent regarding “the plunger rod is moved to the first plunger rod position with a first plunger rod speed based on the code signal.” However, Munk ‘573 teaches a drug delivery device, thus being in the same field of endeavor, which comprises a processing unit (microcomputer) that sets a delivery program based on “parameters such as dosage speed and size, friction in the cartridge and needle, the viscosity of the liquid, piston characteristics, the time span that the needle is kept in the object in question, the applied pressure and the needle dimensions, etc” to control drug delivery and ensure “a precise stop of the movable wall” (or plunger) and thereby ensure “an improved dose accuracy” (¶0020). By taking these parameters into consideration, the processing unit moves a drive mechanism (such as a plunger rod) with a speed that is specific to the medicament within the cartridge. As applied to Krulevitch in view of Munk ‘626, the plunger rod of Krulevitch would move to the first plunger rod position at a speed that is based on the code signal that contains medicament specifications as taught by Munk ‘573. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the code signal and processing unit of Krulevitch to incorporate a calculation for the speed of the plunger rod, as taught by Munk ‘573, in order to ensure improved dose accuracy, as acknowledged by Munk ‘573.
Regarding claim 37, Krulevitch in view of Munk ‘626 discloses the method according to claim 35 but is silent regarding “the plunger rod is moved to the first plunger rod position with a first plunger rod speed based on the code signal.” However, Munk ‘573 teaches a drug delivery device, thus being in the same field of endeavor, which comprises a processing unit (microcomputer) that sets a delivery program based on “parameters such as dosage speed and size, friction in the cartridge and needle, the viscosity (¶0020). By taking these parameters into consideration, the processing unit moves a drive mechanism (such as a plunger rod) with a speed that is specific to the medicament within the cartridge. As applied to Krulevitch in view of Munk ‘626, the plunger rod of Krulevitch would move to the first plunger rod position at a speed that is based on the code signal that contains medicament specifications as taught by Munk ‘573. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the code signal and processing unit of Krulevitch to incorporate a calculation for the speed of the plunger rod, as taught by Munk ‘573, in order to ensure improved dose accuracy, as acknowledged by Munk ‘573.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783